Citation Nr: 0934668	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for low back disability.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to August 1978 and from September 1978 to August 
1988.   This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009 argument, the appellant's representative 
essentially alleged that the Veteran's current low back 
disability is secondary to his service-connected right knee 
disability.  The representative also noted that the VA 
examination afforded to the Veteran in May 2006 did not 
consider this potential secondary relationship and that the 
examination did show that the Veteran had an antalgic gait, 
which might have contributed to his low back problems.  As 
this secondary theory of entitlement raised by the 
representative has not been addressed by the RO or the VA 
examiner, a Remand is necessary so that it may be addressed 
through an additional VA examination and subsequent RO 
readjudication.   

In addition, the representative has indicated that the May 
2006 VA examiner did not account for a prior diagnosis of 
degenerative disc disease (as noted in a November 2005 letter 
from private treating physician Dr. Lambert) and also did not 
discuss service treatment records from April and May 1976 
showing that the Veteran was treated for low back problems at 
that time.  The representative also indicated that the 
examiner also did not discuss the Veteran having been very 
active in sports such as football, basketball, golf and 
weight lifting in service; that in May 1986 the Veteran had 
approximately 200 pounds on his shoulder when his knees 
collapsed; and that the Veteran's athletic activity, 
particularly the weightlifting, may have contributed to the 
compresion of his spine.  Consequently, the examiner should 
address these considerations when conducting the examination 
on Remand.  

The representative has also essentially alleged that the 
service treatment records are incomplete as they do not 
contain a record of any separation examination prior to the 
Veteran leaving service in August 1988.  Consequently, on 
Remand the RO should attempt to obtain a copy of any 
available separation examination from this time frame.  
Additionally, the representative has alleged that there are 
outstanding records from Dr. Lambert pertaining to treatment 
for the Veteran's low back disability.  Thus, on Remand, the 
RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
disability from separation from service to 
the present and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  
In particular, with an appropriate release 
from the Veteran, the RO should make 
reasonable efforts to obtain any available 
records of treatment and evaluation of low 
back disability from Dr. Joseph O. 
Lambert.  

2.  The RO should attempt to obtain a copy 
of any outstanding service treatment 
records not already of record and in 
particular, should attempt to obtain a 
copy of any separation examination the 
Veteran may have received prior to 
separating from service in August 1988.  

3.  The RO should arrange for a VA 
examination to determine the likely 
etiology of the Veteran's current low back 
disability.  The Veteran's claims folder, 
including the service treatment records 
(to include records of low back treatment 
in both April and May 1976 and also in 
August 1982; records of knee and other 
orthopedic injury, including the May 1986 
record of the Veteran's weight lifting 
injury; and any periodic or separation 
examinations contained in the claims file) 
and any pertinent post-service treatment 
records (to include any treatment records 
from Dr. Lambert) must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should 
identify any pertinent diagnoses 
applicable to the Veteran's low back 
disability and in particular, should note 
whether he agrees with the diagnosis of 
degenerative disc disease provided by Dr. 
Lambert.  The examiner should then provide 
an opinion whether the Veteran's low back 
disability is at least as likely as not 
(i.e. a 50 percent chance or better) 
related to the Veteran's military service.  
The examiner should also provide an 
opinion as to whether A) it is at least as 
likely as not that the Veteran's low back 
disability was caused by, or the result of 
his service-connected right knee 
disability and/or B) it is at least as 
likely as not that the Veteran's low back 
disability has been worsened by his 
service-connected knee disability.  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

